Citation Nr: 1445968	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating, and a rating in excess of 20 percent from September 19, 2008, for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge Washington, D.C. in August 2009.  The Veteran did not report for this hearing; therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).

In a July 2010 rating decision, the Veteran's bilateral hearing loss disability was increased to 20 percent disabling, effective September 19, 2008.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the Veteran's claim in March 2010 and June 2014 for further development.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include treatment records from the Mountain Home VA Medical Center (VAMC) dated September 2008 to December 2012, and January 2013 to February 2013, and a May 2014 appellate brief; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


FINDINGS OF FACT

1. Prior to September 19, 2008, audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level I hearing loss for the left ear. 

2. Beginning September 19, 2008, audiometric examinations correspond to no greater than a level VI hearing loss for the right ear, and no greater than a level V hearing loss for the left ear. 

3. The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. An initial compensable disability rating prior to September 19, 2008, and a rating in excess of 20 percent thereafter, for bilateral hearing loss are not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2013).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letter dated in May 2007.  The Veteran was notified of the evidence needed to substantiate his claim of service connection for hearing loss, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  In May 2008, the Veteran was provided VCAA notice regarding the criteria under which hearing loss disabilities are rated.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for bilateral hearing loss has already been granted, VA's VCAA notice obligations with respect to that issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

	


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, and VA treatment records have been associated with the record.  

In the March 2010 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding treatment records from the Mountain Home VAMC dated from January 2009 to the present.  Treatment records from Mountain Home VAMC dated from January 2009 to August 2014 have been associated with the evidentiary record.

In the March 2010 remand, the Board instructed the AOJ to afford the Veteran a new VA audiological examination.  The Veteran was afforded the VA audiological examination in April 2010.  This VA examination report, as well as the report from the VA audiological examination performed in June 2007 are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  Based on the examinations and the absence of evidence of worsening symptomatology since the April 2010 examination, the Board concludes the June 2007 and April 2010 examination reports are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran argued in his September 2008 substantive appeal that his June 2010 VA examination was deficient because the testing "was under near perfect conditions which does not reflect everyday living [and] noises."  However, the Board acknowledges that, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, and as requested by the Board in its March 2010 remand instructions, the April 2010 VA examination report discussed the Veteran's reported functional effects of his hearing problems on his occupational functioning and daily activities.  As such, the requirements of Martinak have been fulfilled.

Further, in the March 2010 remand, the Board instructed the AOJ to consider whether referral for an extraschedular evaluation was warranted.  However, in the July 2010 supplemental statement of the case the AOJ did not discuss whether referral for an extraschedular evaluation was warranted, so in June 2014 the Board again remanded the matter to ensure compliance with its prior remand instructions.  In August 2014, the AOJ issued a supplemental statement of the case which denied referral for an extraschedular evaluation.

Given the association of updated VA treatment records with the evidentiary record, the April 2010 VA audiological examination and report, and the subsequent readjudication of the claim in July 2010 and in August 2014, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

	


Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends his bilateral hearing loss warrants an initial compensable rating prior to September19, 2008, and a rating in excess of 20 percent thereafter.

Following his claim for service connection, the Veteran was afforded a VA audiological examination in June 2007.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
70
65
LEFT
15
15
15
70
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 45 decibels in the right ear, and 42.5 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 92 percent for the left ear.

Applying the test results of the June 2007 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the June 2007 VA examination results.

In his September 2008 substantive appeal, the Veteran indicated that his bilateral hearing loss was worse than shown upon VA examination in June 2007.  See also May 2008 wife statement.  The Veteran was afforded another VA examination in April 2010.

At the April 2010 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
75
75
LEFT
20
25
25
70
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 53.75 decibels in the right ear, and 48.75 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 60 percent for the right ear, and 64 percent for the left ear.

Applying the test results of the April 2010 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level VI for the right ear, and Level V for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 20 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the April 2010 VA examination results.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  The Board has considered the Veteran's VA treatment records, however the VA audiological treatment notes of record do not include full pure tone audiometric test results or speech recognition scores on the Maryland CNC word list, and therefore those testing results cannot be used to rate the Veteran's bilateral hearing loss under 38 C.F.R. § 4.85.  See September 2008 VA audiology note.  Further, the September 2008 VA audiology hearing evaluation note includes the audiologist's impression that the "[e]valuation of pure tones at today's visit indicates no significant change from [the] previous evaluation on 6/26/07," the date of the June 2007 VA examination.  Therefore, the evidence of record does not indicate that the Veteran's bilateral hearing loss disability was worse than shown upon VA examination.

Accordingly, the evidence of record does not support a compensable rating prior to September 19, 2008, and a disability rating in excess of 20 percent thereafter, for hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).


Additional Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  The Veteran's bilateral hearing loss is manifested by decreased hearing acuity, and it affects his activities of daily living, including requiring the Veteran to turn up the volume on the television, and having to ask others to repeat themselves.  See April 2010 VA examination report; November 2009 appellate brief; September 2008 substantive appeal; May 2008 wife statement.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Upon VA examination in April 2010, the VA examiners noted that the Veteran's service-connected bilateral hearing loss has no significant effects on his occupation.  Further, the Veteran has not put forth statements indicating that he believes his service-connected bilateral hearing loss renders him unemployable.  The evidence of record indicates the Veteran continues to be employed.  See, e.g., July 2014 VA Agent Orange program note (noting the Veteran's occupation as "truck driver").  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his bilateral hearing loss, and the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised by either the Veteran or the record.


ORDER

An initial compensable disability rating prior to September 19, 2008, and a rating in excess of 20 percent thereafter, for bilateral hearing loss are denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


